—In an action, inter alia, for specific performance of a contract for the sale of real property, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Underwood, J.), dated March 18, 1997, as denied those branches of his motion which were for summary judgment on his fourth and fifth counterclaims, which sought, inter alia, a hearing to determine use and occupancy payments due to him.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant has not met his burden of demonstrating his right to judgment as a matter of law (see, CPLR 3212). Additionally, the defendant’s submissions were insufficient to find that the plaintiffs’ affirmative defenses were meritless (see, CPLR 3212 [b]). The defendant’s failure to sufficiently demonstrate his right to summary judgment requires a denial of the motion (see, Zuckerman v City of New York, 49 NY2d 557). O’Brien, J. P., Sullivan, Pizzuto and Krausman, JJ., concur.